Exhibit 10.22

SECONDMENT AGREEMENT

THIS AGREEMENT, dated as of March 6, 2007 (the “Secondment Agreement”) by and
between HUNGARIAN TELEPHONE AND CABLE CORP., a corporation organized under the
laws of the state of Delaware (“HTCC”), and TDC A/S, a company organized under
the laws of Denmark (“TDC”).

WHEREAS, the parties have determined that it is appropriate and in the interests
of both of them for TDC to second the services of TORBEN V. HOLM (the
“Principal”) to HTCC upon the terms set forth herein; and

WHEREAS, in accordance with the foregoing, the services of the Principal have
been made available to HTCC since May 2005 on the basis that TDC would be
compensated for making such services available as confirmed in this Secondment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto confirm their mutual agreement with respect to the secondment of
the services of the Principal to HTCC as follows:

1. Secondment. (a) TDC and HTCC acknowledge and confirm that since May 2005 the
Principal has been, and continuing in the future as provided herein the
Principal shall be, seconded by TDC to HTCC, where he has served since May 2005
and will continue to serve as President and CEO of HTCC. The Principal shall
also serve as an officer or director of any direct or indirect subsidiary of
HTCC as he may be requested so to serve by HTCC’s board of directors (the
“Board”). TDC shall require that, in any such position, the Principal shall
perform such services as the Board and the board of directors of any such
subsidiary, respectively, shall reasonably request, in a manner consistent with
the reasonable policies of HTCC or any such subsidiary notified to the
Principal. In any such position, the Principal shall be an employee of TDC and
shall not be an employee of HTCC. TDC shall use its reasonable endeavors to
cause the Principal to resign all such positions upon the termination of his
secondment hereunder.

(b) So long as the Principal is an employee of TDC, during the Term, TDC shall
require the Principal to provide services to HTCC and its subsidiaries pursuant
to this Secondment Agreement on a substantially full-time basis.

2. Term of Secondment. The Principal’s secondment under this Secondment
Agreement shall not have a fixed term, but may be canceled (i) by mutual consent
of HTCC and TDC at any time, (ii) unilaterally by HTCC upon the decision of a
majority of the independent members of the Board, (iii) unilaterally by TDC with
advance written notice of at least 30 days, (iv) with immediate effect in the
event of the termination of the Principal’s employment with TDC (regardless of
the reason therefore), (v) unilaterally by TDC at any time if TDC ceases to own,
directly or indirectly, at least a majority of the outstanding common stock of
HTCC or (vi) by either HTCC or TDC in the event the other party materially
breaches its obligations under this



--------------------------------------------------------------------------------

Secondment Agreement or becomes insolvent, makes a general assignment for the
benefit of creditors, files a voluntary petition of bankruptcy, suffers or
permits the appointment of a receiver for its business or assets, or becomes
subject to any proceeding under any bankruptcy or insolvency law, whether
domestic or foreign, or has wound up or liquidated, voluntarily otherwise. In
the event that HTCC terminates the secondment pursuant to clause (ii) of the
preceding sentence, it will provide TDC with advance written notice of at least
30 days. Solely for purposes of this Secondment Agreement, a member of the Board
is considered “independent” if, as of the date of determination, he or she is
not an officer, employee or director of TDC or any of TDC’s parent entities and
has not been such an officer, employee or director at any time during the
preceding five years. The period of the Principal’s secondment under this
Secondment Agreement is referred to as the “Term.”

3. Principal’s Compensation and Benefits. Except as otherwise provided in
Section 4(c) through 4(f), TDC shall be solely responsible for payment of the
Principal’s compensation and benefits, and the Principal shall not be entitled
to any compensation or benefits from HTCC for services performed for HTCC or any
of its subsidiaries in any capacity.

4. Fees and Other Payments. In consideration for the Principal’s services
pursuant to this Secondment Agreement, HTCC agrees to make reimbursements to TDC
as follows:

(a) Fee for Period Ending April 30, 2006. No later than 45 days after the
receipt of the invoice from TDC to HTCC, HTCC shall pay to TDC the amount of
€436,774 as reimbursement for the compensation, benefits and related costs for
the Principal for the period May 1, 2005 through April 30, 2006.

(b) Monthly Fee. Beginning May 1, 2006 and continuing for the duration of the
Term, HTCC agrees to make a monthly payment to TDC of €36,200 (the “Monthly
Reimbursement”), as reimbursement for the compensation, benefits and related
costs for the Principal. No later than 45 days after the receipt of the invoice
from TDC to HTCC, HTCC shall pay TDC the Monthly Reimbursement for the period
May 2006 through January 2007, inclusive (an aggregate of €325,800). Starting
with the Monthly Reimbursement for February 2007, the Monthly Reimbursement will
be payable in arrears, no later than the 15th day of the month following the
month to which the Monthly Reimbursement relates, provided that HTCC has
received an invoice from TDC relating to the Monthly Reimbursement.

(c) Budapest Apartment. In addition to the amounts set forth in Section 4(a) and
4(b), HTCC will absorb the rent for the apartment in Budapest that the Principal
rents and related utility costs for the period ending April 30, 2006. Beginning
May 1, 2006 and continuing until the end of the Term, HTCC will continue to be
responsible for the apartment rent. Any utility costs paid or reimbursed by HTCC
for any period after April 30, 2006 will be deducted from the Monthly Fee. HTCC
may satisfy its obligations under this Section 4(c) either by paying the rent
and utility costs directly or by reimbursing TDC or the Principal for rent or
costs paid by him or it. The provisions of this Section 4(c) relate exclusively
to the Budapest apartment currently occupied by the Principal. Should the
Principal change his residence, HTCC shall have no further obligation under this
Section 4(c) unless the Board has approved the Principal’s relocation in
advance, including the terms of any rental arrangement.

 

2



--------------------------------------------------------------------------------

(d) Budapest Car and Fuel. HTCC has provided, and will continue to provide for
the duration of the Term, a dedicated automobile for the Principal’s exclusive
use in Hungary. Costs of maintaining the automobile, including registration, car
insurance and fuel, will be provided on the same terms and conditions applicable
to the other officers and employees of HTCC in Budapest who have a dedicated
automobile.

(e) Air Fare. HTCC will absorb the costs of the compensatory airfare it has paid
for the Principal’s travel through the date hereof and will continue to absorb
the costs of such compensatory airfare throughout the term of this Secondment
Agreement. For purposes of this Secondment Agreement, “compensatory airfare”
means the cost of air travel for any trips other than legitimate business trips
undertaken by the Principal on HTCC’s behalf. Without limiting the generality of
the preceding sentence, air fare for the Principal’s weekly commute between
Copenhagen and Budapest is compensatory airfare.

(f) Bonus. No later than 45 days after the receipt of the invoice from TDC to
HTCC, HTCC shall reimburse TDC for the Principal’s start-up bonus and
performance bonus for 2005 in an aggregate amount of €51,783. Beginning with
2006, HTCC will reimburse TDC for bonus compensation paid to the Principal only
if, and to the extent that, the bonus is calculated based on performance
criteria established by the Board and the bonus amount is approved by the Board
prior to payment based on its evaluation of the Principal’s performance against
such criteria.

(g) Other Expenses. The reimbursements provided for in this Section 4 are the
payments for which HTCC shall be responsible in connection with the Principal’s
secondment, and all other costs and expenses related to the Principal’s
providing services with HTCC shall be the sole and exclusive responsibility of
TDC. Without limiting the generality of the foregoing sentence, except as
provided in this Section 4, HTCC shall have no obligation to reimburse either
the Principal or TDC for, or to pay directly, any expenses incurred by or on
behalf of the Principal or TDC in the course of the performance by the Principal
of his services under this Agreement, and if HTCC does pay any such expenses,
HTCC shall have the right to deduct such payments from the Monthly Fee and will,
upon TDC’s request, provide TDC reasonable documentation for the expense
incurred.

5. Independent Contractor Status. The Principal shall provide services to HTCC
as an independent contractor and not as an employee. TDC shall be solely
responsible for the withholding and payment of any and all taxes and other sums
required to be withheld or paid by an employer pursuant to any and all laws
applicable to the rendering of services by the Principal hereunder.

6. Death or Disability. If the Principal’s secondment hereunder is terminated by
death or permanent disability, TDC shall be entitled only to payment of the
Monthly Fee earned through and including the date of the Principal’s death or
permanent disability and HTCC shall have no further obligations under this
Secondment Agreement.

7. Trade Secrets. During the period of the Principal’s secondment hereunder and
at all times thereafter, TDC shall, and shall require the Principal to, hold in
secrecy for HTCC all trade secrets and other confidential information relating
to HTCC’s business and

 

3



--------------------------------------------------------------------------------

affairs that may come to its or his knowledge or have come to its or his
knowledge while heretofore providing services to HTCC, including but not limited
to matters of a technical nature, such as, scientific, trade or engineering
secrets, “know-how”, formulae, secret processes or machines, inventions, and
research projects, and matters of a business nature, such as information about
costs, profits, markets, sales, lists of customers and supplies, and other
information of a similar nature, and plans for future development.
Notwithstanding the preceding sentence, neither TDC nor the Principal shall be
required to maintain the confidentiality of any information which (i) is or
becomes available to the public other than as a result of disclosure by TDC or
the Principal in violation of this Section 7 or (ii) TDC or the Principal is
required to disclose under any applicable laws, regulations or directives of any
government agency, tribunal or authority having jurisdiction in the matter or
under subpoena or other process of law. Except as required in the performance of
the Principal’s duties to HTCC under this Secondment Agreement, TDC shall
require the Principal not to use for his own benefit or disclose to any person,
directly or indirectly, any trade secrets or other confidential information
relating to HTCC’s business and affairs unless such use or disclosure has been
specifically authorized in writing by HTCC in advance.

8. Miscellaneous. (a) Notices. Any notice required or permitted under this
Secondment Agreement shall be given in writing and shall be deemed to have been
effectively made or given if personally delivered, or if telegraphed, faxed,
telexed or cabled to the other party at its address set forth below in this
Section 8(a), or at such other address as such party may designate by written
notice to the other party hereto. Any effective notice hereunder shall be deemed
given on the date personally delivered or on the date telegraphed, faxed,
telexed, or cabled, as the case may be, at the following address:

 

  (i) If to HTCC:

Hungarian Telephone and Cable Corp.

1201 Third Avenue, Suite 3400

Seattle, WA 98101-3034

Attention: Chief Financial Officer, with a copy sent to the attention of the
General Counsel

Fax: 206-652-2911

 

  (ii) If to TDC:

TDC Mobile International A/S

Noerre gade 21

DK-0900 Copenhagen C., Denmark

Attention: President, TDC Mobile International A/S

Fax: +45 43 71 47 33

(b) Disputes. Any disputes under this Secondment Agreement between the parties
hereto shall be settled by arbitration by an arbitrator who is mutually
agreeable to the

 

4



--------------------------------------------------------------------------------

parties hereto. The decision in such arbitration shall be final and conclusive
on the parties and judgement upon such decision may be entered in any court
having jurisdiction thereof.

(c) Entire Agreement. This Secondment Agreement represents the entire agreement
of the parties and shall supersede any and all previous contracts, arrangements
or understanding between HTCC and TDC or the Principal relating to the
performance of services by the Principal for HTCC in any capacity. This
Secondment Agreement may be amended at any time only by mutual agreement of the
parties hereto.

(d) Governing Law. This Secondment Agreement shall be construed, interpreted,
and governed in accordance with the laws of Delaware without reference to rules
relating to conflict of law.

(e) Assignment and Successors. This Secondment Agreement shall be binding upon
and inure to the benefit of, and shall be enforceable by TDC and HTCC. Subject
to Section 2, in the event HTCC is merged, consolidated, liquidated, or
otherwise combined into one or more corporations, the provisions of this
Secondment Agreement shall be binding upon and inure to the benefit of the
corporation resulting from such merger or to which the asset shall be sold or
transferred, which corporation from and after the date of such merger,
consolidation, sale or transfer shall be deemed to be HTCC for purposes of this
Secondment Agreement. This Secondment Agreement shall not be assignable by TDC.

(f) Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Secondment Agreement.

(g) Counterparts. This Secondment Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HTCC and TDC have executed this Secondment Agreement as of
the day and year first above written.

 

HUNGARIAN TELEPHONE AND CABLE CORP. By:   /s/ John B. Ryan   Name: John B. Ryan
  Title: Chairman, Audit Committee

 

TDC A/S By:   /s/ Jesper Theill Eriksen   Name: Jesper Theill Eriksen   Title:
President, TDC Mobile International

 

6